



Exhibit 10.15




SEALED AIR CORPORATION
ANNUAL INCENTIVE PLAN


As effective for the 2018 and later performance years
1.    Purpose. The purpose of the Annual Incentive Plan (the “Plan”) is to
enhance the ability of Sealed Air Corporation and its subsidiaries
(collectively, the “Company”) to motivate, attract, and retain the services of
individuals upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent. The Plan furthers these
goals by providing eligible employees of the Company an opportunity to
participate in the Company’s success by earning annual incentive compensation in
the form of a cash bonus (and in certain cases, a stock award) based on the
achievement by the Company of certain pre-established goals and the employees’
contributions towards meeting the goals.


2.    Eligibility. Participation in the Plan will be limited to those key
employees that are selected for participation on an annual basis. Key employees
selected for participation each year will be notified about their participation
and about the goals and objectives for the year early in the year. Newly hired
key employees or employees promoted into an eligible role will be notified about
their participation in the Plan in connection with such hiring or promotion.
Each eligible employee will have a target bonus expressed as a percentage of
base salary, dollar amount or other method of expression.


3.    Determination of Annual Bonuses.


(a)    Determination of Company-Wide Pool. The target Company-wide annual bonus
pool for a calendar year will equal the sum of all of the individual target
awards of participating employees for the year. The funding of the Company-wide
annual bonus pool for the year will be determined as a percentage of the target
pool as follows:


(i)
Early in the year, the Organization and Compensation Committee (the “Committee”)
of the Board of Directors will establish a schedule based on overall Company
performance for the year (measured by one or more Company-wide financial,
strategic or other goals, with related weightings if more than one goal is
selected), with a threshold level of goal attainment below which no pool would
be funded and a maximum level of goal attainment at or above which a maximum
pool would be funded, in each case subject to subparagraphs (ii), (iii) and (iv)
below. The schedule will be reviewed and may be adjusted each year by the
Committee.



(ii)
The Committee will have discretion to fund a portion of the pool if an
extraordinary event occurs that adversely affects Company performance (such as a
natural disaster causing significant business disruption) and the Committee
determines nonetheless that the Company performed well relative to its peers.



(iii)
If a Company-wide bonus pool is funded for a year per the applicable schedule
established in subparagraph (i) above, the Committee may in its discretion, upon
consultation with the Chief Executive Officer (“CEO”), adjust the funded pool
for the year up or down by up to 25% of the target pool to recognize quality of
earnings, performance relative to peers, or other facts.



(iv) In addition, a minimum funded pool equal to 25% of the target Company-wide
annual bonus pool will be available to award exceptional business unit or
individual performance, even if Company-wide performance falls below the
threshold level for the year per the schedule established in subparagraph (i)
above.
 
(b)    Allocation of Pool to Corporate, Business Units and Functions. The CEO
will divide the funded Company-wide pool determined in section (a) above among
Corporate, Business Units and Functions based on a review of each unit’s
performance for the year. In that regard, each Business Unit and Function will
have its own performance goals (financial, strategic or otherwise) for the year
to be considered in determining the allocation.


(c)    Allocation to Individuals. The funded Company-wide annual bonus pool for
a year will be allocated as individual bonus awards as follows: (i) the
Committee will determine the annual bonus award for the CEO, subject to section
4(b) below; (ii) the Committee, upon recommendation by the CEO, will determine
the annual bonus awards for (A) the Company’s other executive officers, subject
to section 4(b) below to the extent applicable, and (B) any other eligible
employees





--------------------------------------------------------------------------------





whose compensation is determined by the Committee; and (iii) annual bonus awards
to all other eligible employees will be determined by the CEO, applicable
Business Unit or Function heads or their respective designees, all in accordance
with Company practices as in effect from time to time, and linked to individual
performance ratings. A correlation between performance ratings and payments will
be expected.


4.    Special Provisions for Senior Management Team.


(a)    Stock Leverage Opportunity. Each year, officers and senior executives of
the Company selected by the Committee will be given a leveraged opportunity to
receive an award of restricted stock or restricted stock units granted under the
Company’s 2014 Omnibus Incentive Plan (or any successor equity compensation
plan) (the “Omnibus Plan”) in lieu of cash as part (either 0%, 25%, 50%, 75% or
100%) of their annual bonus award. The portion provided in stock may be given a
premium to be determined by the Committee each year and will be rounded up to
the nearest whole share. The stock price used in the calculation will be the
average closing sale price of the Company’s common stock on the New York Stock
Exchange Composite Tape for the first fifteen trading days of the applicable
performance year on which shares of the Company’s common stock are sold. The
grant date for such award will be established by the Committee and will be no
earlier than the date the Committee determines the annual bonus award for an
executive officer and no later than March 15 of the year in which the annual
bonuses for the year are otherwise paid. The portion of such award of restricted
stock or restricted stock units representing the portion of the bonus payable as
restricted stock or restricted stock units will vest on the grant date but will
be subject to a Period of Restriction (as defined in the Omnibus Plan) that ends
on the second anniversary of the grant date regardless of whether the officer or
senior executive remains employed by the Company through the Period of
Restriction, provided that the Period of Restriction shall end earlier upon the
death or disability (as defined in the Omnibus Plan) of the officer or senior
executive prior to the second anniversary of the grant date. The portion of such
award of restricted stock or restricted stock units representing the premium, if
any, will vest 100% on the second anniversary of the grant date, provided that
the portion representing the premium will vest earlier upon the death or
disability of the officer or senior executive prior to the second anniversary of
the grant date. If the employment of the officer or senior executive should be
terminated for any reason other than death or disability prior to the vesting
date, then the portion of the award of restricted stock or restricted stock
units representing the premium shall be forfeited, except as may be otherwise
provided in the applicable award agreement. All other terms and conditions of
the restricted stock or restricted stock unit award will be set forth in an
award agreement consistent with the requirements of the Omnibus Plan. Each
eligible officer or other senior executive will be required to complete a stock
leverage opportunity election form each year on which he or she will acknowledge
that the annual bonus for the year is subject to the Company’s Policy on
Recoupment of Incentive Compensation. To be effective, stock leverage
opportunity elections for a year must be made at such time as determined by the
Company consistent with the requirements of Section 409A of the Internal Revenue
Code and otherwise in accordance with such procedures as the Company may
establish from time to time.


(b)    Maximum Bonuses Under Performance-Based Compensation Program. For the CEO
and any other participant in the Company’s Performance-Based Compensation
Program during a year, the annual bonus and restricted stock or restricted stock
unit award, if any, under subsection (a) above for the year will be limited to
the maximum bonus or award amount as determined under the applicable
pre-established objective performance formula for the year per the terms of that
program.


5.    Timing of Payments. Annual bonus awards will be determined and paid no
later than March 15 following the applicable performance year.


6.    Impact of Termination of Employment. Except as the Company may otherwise
determine in its discretion, payment to an eligible employee of an annual bonus
for a year is conditioned on the employee remaining continuously employed with
the Company or its subsidiaries and affiliates through the applicable payment
date.


7.    Other Provisions.


(a)     Payments will be net of applicable taxes and/or withholdings.


(b)    Payments will be taken into account for purposes of the Company’s
employee benefit plans and programs only to the extent provided under the terms
of such plans and programs.


(c)    Committee and Company management discretion serves as final authority
over the Plan, its interpretation and all incentive awards and their payment.







--------------------------------------------------------------------------------





(d)    This Plan may be modified or discontinued at any time with or without
notice at the discretion of the Company. Participation in this Plan cannot be
construed to constitute a contract of employment or otherwise between the
Company or any of its subsidiaries or affiliates and any of its employees. Plan
participation does not limit the Company from terminating the employment of an
employee at any time, with or without cause or notice. Participation in the Plan
during a year does not imply participation in any subsequent year. This Plan
shall be administered, interpreted and enforced so as to ensure its compliance
with all applicable laws, and nothing herein is intended or should be construed
to violate any such law.











